COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Terry Smith v. The State of Texas

Appellate case number:     01-12-00661-CR, 01-12-00662-CR, 01-12-00663-CR

Trial court case number: 10-DCR-055807A (Counts I, II, III)

Trial court:               400th District Court of Fort Bend County

        Appellant’s brief was first due in the above-referenced appeals on December 3, 2012.
The Court granted an extension of time to file appellant’s brief through February 1, 2013. On
February 5, 2013, the Court granted a second extension to file the brief through April 2, 2013,
stating that, absent extraordinary circumstances, no further extentions would be granted. On
March 29, 2013, the Court granted a third extension of time to file the brief through May 17,
2013, once again stating that, absent extraordinary circumstances, no further extentions would be
granted. On May 9, 2013, appellant filed a fourth motion for extension of time to file appellant’s
brief. The motion is denied.
        Appellant’s brief must be filed no later than May 28, 2013. If appellant’s brief is not
filed by that date, the Court will abate the appeal for a hearing to determine whether substitute
counsel should be appointed. See TEX. CODE CRIM. PROC. ANN. art. 26.04(j)(2) (West Supp. 2012);
TEX. R. APP. P. 38.8(b).

        It is so ORDERED.


Judge’s signature: __/s/_Laura C. Higley______________________________________
                   X Acting individually  Acting for the Court

Date: May 22, 2013